DELAWARE GROUP® EQUITY FUNDS V Delaware Small Cap Core Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus and Statutory Prospectus each dated March 30, 2015 Effective July 2015, the following replaces the information in the summary prospectus and statutory prospectus in the section entitled “Who manages the Fund? — Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Francis X. Morris Senior Vice President, Chief Investment Officer — Core Equity November 2004 Christopher S. Adams, CFA Vice President, Senior Portfolio Manager November 2004 Michael S. Morris, CFA Vice President, Senior Portfolio Manager November 2004 Donald G. Padilla, CFA Vice President, Senior Portfolio Manager November 2004 McAfee S. Burke, CFA Vice President, Portfolio Manager July 2015 Effective July 2015, the following replaces the biographical information in the statutory prospectus in the section entitled “Who manages the Fund — Portfolio managers.” Portfolio managers Francis X. Morris,Christopher S. Adams,Michael S. Morris, Donald G. Padilla, and McAfee S. Burkehave primary responsibility for making day-to-day investment decisions for the Fund. Messrs. F. Morris, Adams,M. Morris, and Padilla assumed responsibility for the Fund inNovember 2004. Mr. Burke assumed responsibility for the Fund inJuly 2015. Francis X. Morris,Senior Vice President, Chief Investment Officer — Core Equity Francis X. Morris joined Delaware Investments in 1997 as a vice president and portfolio manager, and is currently the chief investment officer for Core Equity investments. He is also a member of the firm's asset allocation committee, which is responsible for building and managing multi-asset class portfolios. In addition, Morris serves as a Trustee for the Delaware Management Holdings, Inc. (Delaware Investments) 401(k) and Retirement Plan. Prior to joining the firm, Morris was vice president and director of equity research at PNC Asset Management. He received abachelor's degree from Providence College and holds an MBA from Widener University. He is currently a member of the Business Advisory Council of the Providence College School of Business. Morris is a past president of the CFA Society of Philadelphia and is a member of the CFA Institute. He is a former officer of the National Association of Petroleum Investment Analysts. Christopher S. Adams,CFA,Vice President, Senior Portfolio Manager Christopher S. Adams is a senior portfolio manager on the firm's Core Equity team. He also performs analysis and research to support the portfolio management function. From 1995 to 1998, he was the firm's vice president, strategic planning. Prior to joining Delaware Investments in1995 as assistant vice president of strategic planning, Adams had approximately 10 yearsof experience in the financial services industry in the U.S. and U.K., including positions with Coopers & Lybrand, The Sumitomo Bank, Bank of America, and Lloyds Bank. Adams holds both bachelor's and master's degrees in history and economics from the University of Oxford, England, and received an MBA with dual concentrations in finance and insurance/risk management from The Wharton School of the University of Pennsylvania. He is a past president of the CFA Society of Philadelphia. Michael S. Morris,CFA,Vice President, Senior Portfolio Manager Michael S. Morris, who joined Delaware Investments in 1999 as assistant vice president and senior analyst, is currently a senior portfolio manager on the firm's Core Equity team. He also performs analysis and research to support the portfolio management function. Prior to joining the firm, he worked as a senior equity analyst at Newbold's Asset Management, covering financial stocks. Morris began his investment career in1993at Ohio Casualty. He earned his bachelor's degree in finance from Indiana University and an MBA from The Wharton School of the University of Pennsylvania. He is a former member of the Bank and Financial Analysts Association. Donald G. Padilla,CFA,Vice President, Senior Portfolio Manager Donald G. Padilla is currently a senior portfolio manager on the firm's Core Equity team. He also performs analysis and research to support the portfolio management function. Padilla joined Delaware Investments in 1994 as assistant controller in the firm's treasury function, responsible for managing corporate cash investments, developing financial models, and overseeing the financial operations of the Lincoln Life 401(k) annuities segment. Prior to joining Delaware Investments, he held various positions at The Vanguard Group. Padilla holds a bachelor's degree in accounting from Lehigh University, and he is a member of the CFA Society of Philadelphia. McAfee S. Burke, CFA, Vice President, Portfolio Manager McAfee S. Burke is a portfolio manager on the firm’s Core Equity team, a role he assumed in July 2015. He also performs analysis and research to support the portfolio management function.Prior to joining Delaware Investments in June 2008 as an equity analyst for the Core Equity team, Burke participated in Lincoln Financial Group’s rotational Professional Development Program, working in various investment-related capacities. Burke earned his bachelor’s degree in economics and Spanish from Bowdoin College, and he is a member of the CFA Society of Philadelphia. Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this Supplement for future reference. This Supplement is dated July 29, 2015.
